—Judgment unanimously reversed on the law without costs, motion granted and petition dismissed. Memorandum: Supreme Court erred in denying respondents’ motion to dismiss the petition. Petitioner’s administrative appeal was pending at the time petitioner commenced this CPLR article 78 proceeding. “[J]udicial review of any alleged errors in the parole process is precluded prior to the exhaustion of * * * administrative remedies” (Matter of La Bounty v Russi, 208 AD2d 1071, appeal dismissed and lv denied 85 NY2d 889; see also, Matter of Hough v New York State Bd. of Parole, 235 AD2d 862, lv dismissed 90 NY2d 884). The court further erred in granting the relief sought in the petition without affording respondents an opportunity to file an answer (see, Matter of Nassau BOCES Cent. Council of Teachers v Board of Coop. Educ. Servs., 63 NY2d 100, 103-104). (Appeal from Judgment of Supreme Court, Erie *854County, Whelan, J. — CPLR art 78.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.